DETAILED ACTION
Claim Objections
Claim 13 is missing from the claim set.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ningbo (DE 202017105189 U1).
Regarding claim 1, Ningbo discloses an appliance comprising: 
a mechanism housing including:  
5a hopper (5, Fig. 1) that receives fuel to be combusted; 
an auger (7, Fig. 2) that dispenses the fuel according to a control (control panel 19; see para. 21 of the English translation); 
a hot rod (8) that combusts the fuel when distributed by the auger (English translation, para. 21); and 
a burn pot (3, Fig. 1) removably coupled to the mechanism housing and including: 
a burn pot body (32) that receives the fuel dispensed from the auger; and  
10a lower plate (floor of feeder box 2) located underneath the burn pot body and that rests on the landing area (bottom tab 312) during use of the appliance.  

Regarding claim 2, Ningbo discloses wherein the mechanism housing includes an adapter collar (21, Fig. 1) forming a mating area, and wherein the burn pot body rests within the mating area when the burn pot is coupled to the mechanism housing.  
15 Regarding claim 3, Ningbo discloses wherein the burn pot body includes an auger opening that receives the auger (7) (Figs. 2, 3), and a hot rod opening that receives the hot rod (8), when the burn pot is coupled to the mechanism housing (Figs. 2, 3).  
Regarding claim 4, Ningbo discloses wherein the burn pot (3) includes a burn pot support plate (top plate surrounding the top opening) from which the burn pot body extends, and wherein the burn pot support plate complements the 20adapter collar to extend circumferentially around the burn pot body.  
Regarding claim 5, Ningbo discloses wherein the burn pot (3) includes a burn pot support plate (top plate surrounding the top opening) from which the burn pot body extends and an outer plate (side plate 31, Fig. 1) connecting the burn pot support plate to 10the lower plate (Fig. 2), and wherein the burn pot support plate, outer plate, and lower plate collectively form a flow channel surrounding the burn pot and through which air can flow.  
Regarding claim 6, Ningbo discloses wherein the mechanism housing includes a lip extending at an angle away from the landing area (see Fig. 3 showing two vertical lips at the end of the mechanism).  
5 Regarding claim 7, Ningbo discloses wherein the burn pot includes a handle (23, Fig. 4) allowing a user to pull and remove the burn pot.  
Regarding claim 8, Ningbo discloses wherein the burn pot includes a separation area spacing the handle (311) from the hot rod (8) (Fig. 2).  
Regarding claim 9, Ningbo discloses a lock (14-16, Fig. 1) that can selectively lock the 10burn pot in a coupled position with the mechanism housing.  
Regarding claim 10, Ningbo discloses a funnel (20, Fig. 7) that directs the fuel into the auger.  
Regarding claim 11, Ningbo discloses (see rejection of claim 1 for citations unless otherwise noted) a mechanism housing including:  15an auger that dispenses the fuel according to a control; a heat source that combusts the fuel when distributed by the auger (the heat source is interpreted under 112f to be a hot rod or equivalents); and an adapter collar forming a mating area; and a burn pot removably coupled to the mechanism housing and including a burn pot body that receives the fuel dispensed from the auger, 20wherein the burn pot body is removably received within the adapter collar when the mechanism housing is coupled to the burn pot.  
Regarding claim 12, Ningbo discloses wherein the burn pot further includes a lower plate (bottom tab 312, Fig. 6) located underneath the burn pot body and the mechanism housing further includes a landing area (floor of feeder box 2), and wherein the burn pot body rests on the landing area during use of the appliance (Fig. 2).  
Regarding claim 14, Ningbo discloses wherein the heat source is a hot rod (8).  
5 Regarding claim 15, Ningbo discloses wherein the burn pot body includes an auger opening that receives the auger (7) (Figs. 2, 3), and a heat source opening that receives the heat source (8) (Figs. 2, 3), when the burn pot is coupled to the mechanism housing (Figs. 2, 3).  
Regarding claim 16, Ningbo discloses wherein the burn pot includes a burn pot support plate from which the burn pot body extends, and wherein the burn pot support plate complements the 10adapter collar to extend circumferentially around the burn pot body (see rejection of claim 4). 
Regarding claim 17, Ningbo discloses wherein the burn pot includes a burn pot support plate (top plate surrounding the top opening) from which the burn pot body extends and an outer plate (side plate 31, Fig. 1) connecting the burn pot support plate to the lower plate (bottom tab 312, Fig. 6), and wherein the burn pot support plate, outer plate, and lower plate collectively form a flow channel surrounding the burn pot and through which air can flow.

15 	Regarding claim 18, Ningbo discloses wherein the mechanism housing includes a lip (see Fig. 3 showing two vertical lips at the end of the mechanism) extending at an angle away from the landing area, and wherein the burn pot includes a lower plate (tab 312, Fig. 1) that abuts the lip during a coupling of the burn pot into the mechanism housing so as to guide the burn pot onto the landing area.   
Regarding claim 19, Ningbo discloses wherein the burn pot includes a handle (23, Fig. 4) allowing a user 20to pull and remove the burn pot from the mechanism housing, and wherein the burn pot includes a separation area spacing the handle from the heat source (8) (Fig. 4).  
Regarding claim 20, Ningbo discloses a lock (14-16, Fig. 1) that can selectively lock the burn pot in a coupled position with the mechanism housing.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762